                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        NALANI ANDERSON,                                Case No. 18-cv-02040-DMR
                                   8                    Plaintiff,
                                                                                            ORDER RE: MOTION TO COMPEL
                                   9              v.                                        ARBITRATION AND DISMISS OR
                                                                                            STAY CASE
                                  10        MONTEREY FINANCIAL SERVICES,
                                            LLC, et al.,                                    Re: Dkt. No. 29
                                  11
                                                        Defendants.
                                  12
Northern District of California




                                               Defendant Monterey Financial Services, LLC (“Monterey”) moves to compel arbitration
 United States District Court




                                  13
                                       and to dismiss or stay the case pending arbitration. [Docket No. 29.] This matter is suitable for
                                  14
                                       determination without a hearing. Civ. L.R. 7-1(b). For the following reasons, the motion is
                                  15
                                       granted.
                                  16
                                       I.      BACKGROUND
                                  17
                                               Plaintiff Nalani Anderson alleges that Monterey violated the Rosenthal Fair Debt
                                  18
                                       Collection Practices Act (“RFDCPA”), California Civil Code section 1788 et seq., and the
                                  19
                                       Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq., in connection with its
                                  20
                                       efforts to collect a consumer debt from Anderson. Specifically, Anderson alleges that Monterey is
                                  21
                                       a “debt collector” within the meaning of the RFDCPA, and that it repeatedly called her on her
                                  22
                                       telephone without her consent. She further alleges that Monterey used an automatic telephone
                                  23
                                       dialing system to place repeated collection calls. Compl. ¶¶ 3, 6-8. She alleges two claims for
                                  24
                                       relief under the RFDCPA and the TCPA.
                                  25
                                               Monterey moves to compel arbitration and to dismiss or stay the case pending arbitration.
                                  26
                                       It argues that Anderson agreed to arbitrate the claims that she asserts in this lawsuit when she
                                  27
                                       signed a contract governing the alleged debt at issue. According to Monterey, Anderson entered
                                  28
                                   1   into a Retail Installment Sale Contract with a non-party, Gulati Motors Inc. (“GMI”) on August 7,

                                   2   2015 to finance $4,240.64 in car repairs (“the contract”). [Docket No. 30 (Lucas Decl., July 26,

                                   3   2018) ¶ 2, Ex. A (Contract).] GMI later sold the contract to non-party LoanHero, Inc., which

                                   4   subsequently assigned the contract to Monterey for servicing. Lucas Decl. ¶¶ 2, 3.

                                   5          The contract specifies that Anderson is the “buyer” and GMI is the “Creditor-Seller.”

                                   6   Contract at 1. The first page of the contract contains a provision in large, bold type stating, “This

                                   7   Contract contains an Arbitration Agreement that provides that you and we agree to submit

                                   8   to binding arbitration of any dispute between you and us under this Contract or any

                                   9   dealings in connection with this Contract and not through litigation in any court. See

                                  10   Section 17 below.” Id. Section 17 sets forth the arbitration agreement in bold type, which

                                  11   provides in relevant part:

                                  12                  The parties (including Buyer, Seller and any Assignee of this
Northern District of California
 United States District Court




                                                      Contract) agree that any dispute arising under this Contract and
                                  13                  the documents and transactions related to this Contract are to be
                                                      resolved through binding arbitration. This includes any dispute
                                  14                  regarding whether this Arbitration Agreement itself is
                                                      enforceable or valid or the meaning of this Arbitration
                                  15                  Agreement. . . . This Arbitration Agreement shall be governed by
                                                      the Federal Arbitration Act (9 U.S.C. § 1 et seq.) and any state
                                  16                  law governing this transaction. The party filing a dispute in
                                                      arbitration must select either the National Arbitration Forum
                                  17                  (“NAF”) or JAMS as arbitrator, who will apply its procedures to
                                                      the arbitration unless such procedures conflict with this
                                  18                  Arbitration Agreement and then this Arbitration Agreement will
                                                      control. . . . Costs of the arbitration will be divided by the parties
                                  19                  unless the arbitrator determines otherwise, provided that the first
                                                      $100 of any filing fee will be reimbursed by the Seller to the Buyer
                                  20                  upon request. . . . If any portion of this Arbitration Agreement is
                                                      deemed unenforceable, the balance of this Arbitration Agreement
                                  21                  shall remain in full force and effect. . . . If Seller assigns this
                                                      Contract, this Arbitration Agreement will apply to any dispute
                                  22                  between Buyer and the Assignee.
                                  23   Contract § 17. For the sake of clarity, the court refers to this paragraph generally as the

                                  24   “arbitration agreement.” Anderson signed the contract on August 7, 2015. See Contract at 4, 5.

                                  25          Monterey argues that the complaint alleges violations of the RFDCPA and TCPA in

                                  26   connection with Monterey’s servicing of the contract, and that these claims clearly fall within the

                                  27   scope of the parties’ arbitration agreement. Therefore, it moves to compel arbitration and to

                                  28   dismiss or stay the action in light of the contract the parties signed.
                                                                                          2
                                   1          Anderson does not dispute that she signed the contract and does not dispute that the

                                   2   conduct at issue in this lawsuit falls within the scope of the arbitration clause. See Opp’n at 1.

                                   3   Instead, she opposes the motion on the ground that the arbitration agreement is invalid because it

                                   4   is both procedurally and substantively unconscionable. Id.

                                   5   II.    LEGAL STANDARD
                                   6          The Federal Arbitration Act (“FAA”) governs written arbitration agreements affecting

                                   7   interstate commerce. See Circuit City Stores, Inc. v. Adams, 532 U.S. 105, 111-12 (2001).

                                   8   Enacted for the purpose of enforcing written arbitration agreements according to their own terms,

                                   9   the FAA embodies “the basic precept that arbitration ‘is a matter of consent, not coercion.’” Stolt–

                                  10   Nielsen S.A. v. AnimalFeeds Int’l Corp., 559 U.S. 662, 681 (2010) (quoting Volt Info. Sciences,

                                  11   Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 479 (1989)). “Whether

                                  12   enforcing an agreement to arbitrate or construing an arbitration clause, courts and arbitrators must
Northern District of California
 United States District Court




                                  13   ‘give effect to the contractual rights and expectations of the parties.’” Id. at 682 (quoting Volt, 489

                                  14   U.S. at 479). Section 4 of the FAA ensures that “‘private agreements to arbitrate are enforced

                                  15   according to their terms,’” Stolt–Nielsen, 559 U.S. at 682 (quoting Volt, 489 U.S. at 479), by

                                  16   expressly authorizing a party to an arbitration agreement to petition a United States district court

                                  17   for an order directing that “arbitration proceed in the manner provided for in such agreement.” 9

                                  18   U.S.C. § 4.

                                  19          Under the FAA, arbitration agreements “shall be valid, irrevocable, and enforceable, save

                                  20   upon such grounds as exist at law or in equity for the revocation of any contract.” 9 U.S.C. § 2.

                                  21   Arbitration is a matter of contract, and the FAA places arbitration agreements “upon the same

                                  22   footing as other contracts.” Volt, 489 U.S. at 478 (citations omitted). Therefore, courts are

                                  23   required to enforce arbitration agreements according to their terms. Rent-A-Center, West, Inc. v.

                                  24   Jackson, 561 U.S. 63, 66 (2010). “Like other contracts, however, they may be invalidated by

                                  25   generally applicable contract defenses, such as fraud, duress, or unconscionability.” Id. (quotation

                                  26   omitted). Courts apply ordinary state law principles governing the formation of contracts to

                                  27   evaluate such claims. Davis v. O’Melveny & Myers, 485 F.3d 1066, 1072 (9th Cir. 2007).

                                  28          “By its terms, the [FAA] ‘leaves no place for the exercise of discretion by a district court,
                                                                                         3
                                   1   but instead mandates that district courts shall direct the parties to proceed to arbitration on issues

                                   2   as to which an arbitration agreement has been signed.’” Chiron Corp. v. Ortho Diagnostic Sys.,

                                   3   Inc., 207 F.3d 1126, 1130 (9th Cir. 2000) (quoting Dean Witter Reynolds Inc. v. Byrd, 470 U.S.

                                   4   213, 218 (1985)) (emphasis in original). Therefore, the court’s role under the FAA is limited to

                                   5   determining “(1) whether a valid agreement to arbitrate exists and, if it does, (2) whether the

                                   6   agreement encompasses the dispute at issue.” Chiron Corp., 207 F.3d at 1130 (citations omitted).

                                   7   III.   DISCUSSION
                                   8          As noted above, Anderson signed a contract containing an arbitration agreement governing

                                   9   “any dispute arising under this Contract and the documents and transactions related to this

                                  10   Contract.” Contract § 17. Monterey moves to compel arbitration, arguing that Anderson’s claims

                                  11   are subject to the parties’ arbitration agreement. Anderson argues that the arbitration agreement is

                                  12   unconscionable and therefore unenforceable. As the party opposing enforcement of the
Northern District of California
 United States District Court




                                  13   agreement, Anderson bears the burden of proving this defense. Mance v. Mercedes-Benz, USA,

                                  14   901 F. Supp. 2d 1147, 1157 (N.D. Cal. 2012) (citation omitted).

                                  15          State law governs the court’s assessment of the validity of the arbitration agreement.

                                  16   California law governs here, as the contract specifies that it “shall be governed, construed and

                                  17   interpreted by, through and under the laws of the state of California.” Contract § 18. “Under

                                  18   California law, a contract must be both procedurally and substantively unconscionable to be

                                  19   rendered invalid.” Chavarria v. Ralphs Grocery Co., 733 F.3d 916, 922 (9th Cir. 2013) (citing

                                  20   Armendariz v. Found. Health Psychcare Servs., Inc., 24 Cal. 4th 83, 114 (2000)). “Procedural

                                  21   unconscionability concerns the manner in which the contract was negotiated and the respective

                                  22   circumstances of the parties at that time, focusing on the level of oppression and surprise involved

                                  23   in the agreement.” Chavarria, 733 F.3d at 922 (citations omitted). Substantive unconscionability

                                  24   focuses on overly one-sided results. “A contract is substantively unconscionable when it is

                                  25   unjustifiably one-sided to such an extent that it ‘shocks the conscience.’” Id. at 923 (quoting

                                  26   Parada v. Superior Court, 176 Cal. App. 4th 1554, 1573 (2009)). It is not necessary that both

                                  27   types of unconscionability be present in the same degree. Armendariz, 24 Cal. 4th at 114.

                                  28   Instead, courts apply a sliding scale to determine unconscionability: “greater substantive
                                                                                          4
                                   1   unconscionability may compensate for lesser procedural unconscionability.” Chavarria, 733 F.3d

                                   2   at 922 (citing Armendariz, 24 Cal. 4th at 114).

                                   3            A.      Procedural Unconscionability
                                   4             “Procedural unconscionability concerns the manner in which the contract was negotiated

                                   5   and the circumstances of the parties at that time. It focuses on factors of oppression and surprise.”

                                   6   Soltani v. W. & S. Life Ins. Co., 258 F.3d 1038, 1042 (9th Cir. 2001) (quotation omitted).

                                   7   “Oppression arises from an inequality of bargaining power that results in no real negotiation and

                                   8   an absence of meaningful choice.” Flores v. Transamerica HomeFirst, Inc., 93 Cal. App. 4th 846,

                                   9   853 (2001). “Surprise involves the extent to which the supposedly agreed-upon terms are hidden

                                  10   in a prolix printed form drafted by the party seeking to enforce them.” Id. “The California

                                  11   Supreme Court has consistently reiterated that ‘[t]he procedural element of an unconscionable

                                  12   contract generally takes the form of a contract of adhesion.’” Gatton v. T-Mobile USA, Inc., 152
Northern District of California
 United States District Court




                                  13   Cal. App. 4th 571, 582 (2007). The court defines the term “contract of adhesion” as “a

                                  14   standardized contract, which, imposed and drafted by the party of superior bargaining strength,

                                  15   relegates to the subscribing party only the opportunity to adhere to the contract or reject it.”

                                  16   Armendariz, 24 Cal. 4th at 113; see also Chavarria, 733 F.3d at 923 (discussing cases in which the

                                  17   Ninth Circuit has held agreements to be procedurally unconscionable).

                                  18            Here, Anderson argues that the contract between her and GMI is procedurally

                                  19   unconscionable because it is a contract of adhesion. According to Anderson, the contract is a form

                                  20   contract drafted by GMI which she was required to sign in order to obtain the financing she

                                  21   sought.1 She argues that the parties had unequal bargaining power and that the contract is

                                  22   “oppressive” because she was not given an opportunity to negotiate the contract or “engage in a

                                  23   meaningful dialogue or negotiation over the terms of the agreement.” Opp’n 4-5.2 However,

                                  24   Anderson did not submit any evidence in support of this (or any other) assertion in her opposition,

                                  25

                                  26   1
                                        In her opposition, Anderson asserts that the had to sign the contract “in order to purchase a
                                  27   vehicle.” Opp’n 4. The court notes that the contract actually states that the “goods or service
                                       being purchased” is the “[c]ost for car repairs.” Contract 2.
                                  28   2
                                           Anderson does not contend that she was surprised by the arbitration agreement. Opp’n 4-5.
                                                                                         5
                                   1   and cites no evidence to support her claim that she was not “given an opportunity to conduct a

                                   2   meaningful conversation about the contents” of the contract or negotiate any of its terms. See

                                   3   Opp’n at 5. While there may be some merit in Anderson’s contention that the contract was

                                   4   adhesive, it is Anderson’s burden to establish unconscionability, and the court cannot make such a

                                   5   finding on the basis of attorney argument alone. Therefore, because procedural unconscionability

                                   6   must be present before a court declares an arbitration agreement invalid, Anderson’s

                                   7   unconscionability argument fails on this basis alone. See Mohamed v. Uber Techs., Inc., 848 F.3d

                                   8   1201, 1212 (9th Cir. 2016) (“Because the agreements were not procedurally unconscionable, and

                                   9   because both procedural and substantive unconscionability must be present in order for an

                                  10   agreement to be unenforceable, we need not reach the question whether the agreements here were

                                  11   substantively unconscionable.” (internal citation omitted)).

                                  12          B.      Substantive Unconscionability
Northern District of California
 United States District Court




                                  13          Anderson must also demonstrate that the contract is substantively unconscionable under

                                  14   California law. Substantive unconscionability focuses on whether the substantive terms of the

                                  15   contract are “overly harsh” or “one-sided.” Armendariz, 24 Cal. 4th at 114. The California

                                  16   Supreme Court has emphasized that “the unconscionability doctrine is concerned not with a

                                  17   simple old-fashioned bad bargain, but with terms that are unreasonably favorable to the more

                                  18   powerful party,” including “unreasonably and unexpectedly harsh terms having to do with price or

                                  19   other central aspects of the transaction.” Baltazar v. Forever 21, Inc., 62 Cal. 4th 1237, 1245

                                  20   (2016) (quotations and citations omitted).

                                  21          Anderson challenges only one provision of the arbitration agreement as substantively

                                  22   unconscionable: the provision that requires the parties to share the costs of arbitration.

                                  23   Specifically, the arbitration agreement states that “[c]osts of the arbitration will be divided by the

                                  24   parties unless the arbitrator determines otherwise, provided that the first $100 of any filing fee will

                                  25   be reimbursed by the Seller to the Buyer upon request.” Contract § 17. Anderson asserts that this

                                  26   provision is similar to a cost allocation provision in the arbitration agreement at issue in

                                  27   Chavarria, which the Ninth Circuit held was unconscionable. In Chavarria, a former Ralphs

                                  28   Grocery Company (“Ralphs”) employee filed a putative class action alleging violations of
                                                                                          6
                                   1   California’s wage and hour laws. Ralphs moved to compel arbitration of the plaintiff’s individual

                                   2   claims pursuant to an arbitration policy that was incorporated into its employment application.

                                   3   733 F.3d at 919. The district court denied the motion, finding the policy unconscionable under

                                   4   California law. The Ninth Circuit affirmed, holding that the policy was procedurally

                                   5   unconscionable because it “was presented on a ‘take it or leave it’ basis with no opportunity” for

                                   6   the plaintiff to negotiate its terms. The plaintiff “could only agree to be bound by the policy or

                                   7   seek work elsewhere.” Id. at 922-23. Further, Ralphs did not provide the plaintiff with the terms

                                   8   of the policy until three weeks after she agreed to be bound by it. Id. at 923.

                                   9           Chavarria also affirmed the district court’s conclusion that the policy was substantively

                                  10   unconscionable based on three particular terms. These terms included 1) an arbitrator selection

                                  11   provision which “would always produce an arbitrator proposed by Ralphs in employee-initiated

                                  12   arbitration proceedings”; 2) “the preclusion of institutional arbitration administrators, namely
Northern District of California
 United States District Court




                                  13   AAA or JAMS, which have established rules and procedures to select a neutral administrator”;

                                  14   and 3) a requirement that “the arbitrator must, at the outset of the arbitration proceedings,

                                  15   apportion the arbitrator’s fees between Ralphs and the employee regardless of the merits of the

                                  16   claim.” Id. The court held that the three terms at issue “lie far beyond the line required to render

                                  17   an agreement invalid,” and concluded that “Ralphs ha[d] tilted the scale so far in its favor, both in

                                  18   the circumstances of entering the agreement and its substantive terms, that it ‘shocks the

                                  19   conscience.’” Id. at 926 (citing Parada, 176 Cal. App. 4th at 1578); see also Circuit City Stores,

                                  20   Inc. v. Adams, 279 F.3d 889, 894 (9th Cir. 2002) (cost provision requiring employee to split

                                  21   arbitrator’s fees “would render an arbitration agreement unenforceable.”).

                                  22           The cost sharing provision at issue here is distinguishable from the one in Chavarria

                                  23   because it does not require that the parties share the costs of arbitration. Instead, it states that

                                  24   “[c]osts of the arbitration will be divided by the parties unless the arbitrator determines otherwise,

                                  25   provided that the first $100 of any filing fee will be reimbursed by the Seller to the Buyer upon

                                  26   request.” Contract § 17 (emphasis added). This provision gives discretion to the arbitrator to

                                  27   direct that the parties share costs, unlike the provision at issue in Chavarria, which “require[d] that

                                  28   the arbitrator impose significant costs on the employee up front, regardless of the merits of the
                                                                                           7
                                   1   employee’s claims, and severely limit[ed] the authority of the arbitrator to allocate arbitration

                                   2   costs in the award.” 733 F.3d at 926. Moreover, the arbitration agreement provides that the party

                                   3   filing the dispute must select either NAF or JAMS as the arbitrator, and both NAF and JAMS’s

                                   4   rules and procedures limit the costs of arbitration to consumers. See JAMS Consumer Case

                                   5   Information spreadsheet, available at www.jamsadr.com/consumercases (“JAMS policy is that a

                                   6   consumer pays an initial case management fee of $250 (for consumer matters) . . . and typically

                                   7   the nonconsumer party pays the remaining fees.”) (last visited 10/4/2018); NAF Code of

                                   8   Procedure Rule 5K, available at http://www.adrforum.com/Rules (“Consumers pay only

                                   9   reasonable arbitration fees as explained in these Rules and the Fee Schedule, and as required by

                                  10   the applicable law. Other Parties may have to pay fees for Consumers.”) (last visited 10/4/2018).

                                  11          As the parties’ arbitration agreement does not contain a mandatory cost sharing provision,

                                  12   the court concludes that the agreement is not so unfairly one-sided as to be deemed
Northern District of California
 United States District Court




                                  13   unconscionable.

                                  14   IV.    CONCLUSION
                                  15          For the foregoing reasons, Monterey’s motion to compel arbitration is granted. The court

                                  16   finds it appropriate to stay the action pending arbitration and directs the Clerk to administratively

                                  17   close the case. See Dist. Council 16 Int'l Union of Painters & Allied Trades v. LML Enterprises,

                                  18   Inc., No. C 13-565 SI, 2013 WL 3802903, at *1 (N.D. Cal. July 18, 2013) (holding that “courts

                                  19   have discretion under 9 U.S.C. § 3 to dismiss or stay claims that are subject to an arbitration

                                  20   agreement” (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638 (9th Cir. 1988))). The

                                  21   parties shall file a status report within 7 days of the conclusion of the arbitration proceedings.

                                                                                                                 ISTRIC
                                                                                                             ES D
                                  22
                                                                                                            T          TC
                                  23          IT IS SO ORDERED.                                           TA
                                                                                                                                   O
                                                                                                     S




                                                                                                                                    U
                                                                                                    ED




                                                                                                                                     RT




                                  24   Dated: October 12, 2018
                                                                                                                     ED
                                                                                                               ORDER
                                                                                                UNIT




                                                                                                       I S S O
                                  25                                                                IT
                                                                                          ______________________________________
                                                                                                                                        R NIA




                                                                                                         Donna M. Ryu
                                  26
                                                                                                                              yu
                                                                                                 United States Magistrate Judge
                                                                                                                          a M. R
                                                                                                NO




                                                                                                                  onn
                                                                                                          Judge D
                                                                                                                                        FO




                                  27
                                                                                                  RT




                                                                                                                                    LI




                                  28                                                                     ER
                                                                                                    H




                                                                                                                                   A




                                                                                                              N                     C
                                                                                                                                F
                                                                                          8                       D IS T IC T O
                                                                                                                        R
